Appeal from an award made by the State Industrial Board. The employer was engaged in the construction business and claimant was employed as a steel worker. The sole question on appeal concerned the determination of the average weekly wages. Claimant had been working for the employer only two *763days. During the entire year previous to the accident, he had worked only thirty-two weeks, which was not a whole year. The employer’s first report of injury states that the average weekly wages were forty-five dollars. Some weeks he worked not more than two days. Since the claimant had not worked substantially the whole of the year, the average annual earnings of another workman who had worked substantially the whole of the year was fair and reasonable under the circumstances. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J.,.Rhodes, McNamee, Crapser and Heffeman, JJ.